Ellison, J.
This canse, when before ns on another occasion, was remanded for a new trial on account of an error in an instruction. It will be found fully stated and explained in 27 Mo. App. 676, and need nob be gone over again at this time. It has since been retried in substantial conformity to the opinion then delivered. The instructions, in our view, fully cover the issues in the case, and those for each party present in plain terms their respective theories. As remarked when the cause was here before, the mere fact that some of the instructions, refused for the bank, stated correct propositions, would not necessarily j ustify the court in giving them, when those, given in the cause, fully cover the issues.
The appellant made a number of objections to the testimony which the trial court overruled. We have examined those objections and find that no substantial error was committed in the court’s action thereon. The remark of the trial court in passing on the evidence was certainly not an improper one.
After a careful examination of the matters complained of, we can see no valid reason for disturbing the judgment and it is therefore affirmed.
All concur.